Case 19-00730-5-JNC             Doc 980 Filed 09/21/20 Entered 09/21/20 20:55:04                             Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                   GREENVILLE DIVISION

 In re
                                                                   Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1, LLC
 d/b/a WASHINGTON COUNTY HOSPITAL                                  Chapter 11

                            Debtor.



          REPORT OF BALLOTS RECEIVED FOR ACCEPTING OR REJECTING
             AMENDED CHAPTER 11 PLAN OF ORDERLY LIQUIDATION

         Thomas W. Waldrep, Jr., the Chapter 11 trustee (the “Trustee”) for the above-captioned
 debtor (the “Debtor”), by and through the undersigned counsel, submits the following report of all
 ballots received in connection with the Amended Chapter 11 Plan of Orderly Liquidation (the
 “Plan”) [Dkt. No. 480] filed on October 17, 2019 received by December 2, 2019 (the “Voting
 Deadline”). A detailed list of the ballots received by counsel for the Trustee, including ballots that
 were defective or submitted improperly, is attached hereto as Exhibit A.

 CLASS 2: Secured Claims
      $ Accept              $ Reject                                   # Accept                      # Reject
        $0.00            $1,393,871.481                                   0                             1

 CLASS 4: General Unsecured Claims2
      $ Accept               $ Reject                                  # Accept                      # Reject
    $2,459,909.50           $31,868.41                                    5                             1

 CLASS 5: Convenience Claims
      $ Accept               $ Reject                                  # Accept                      # Reject
        $0.00                 $0.00                                       0                             0

 CLASS 6: Equity Interests
      $ Accept                           $ Reject                      # Accept                      # Reject
        $0.00                             $0.00                           0                             0



 1
   The only secured claimant that submitted a ballot was First Capital Corporation. Prior to confirmation, First Capital’s
 secured claim was paid in full through the sale of the Debtor’s assets, which closed on April 20, 2020.
 2
   Ballots that abstained from voting to accept or reject the Plan or were submitted improperly were not included in
 the above tables. For example, numerous Class 4 ballots were received by creditors holding Class 1 priority wage
 claims, which are not impaired under the Plan and thus are not entitled to vote. Additionally, numerous individuals
 submitted ballots that neither held scheduled claims nor asserted proofs of claims in the Debtor’s case.
Case 19-00730-5-JNC        Doc 980 Filed 09/21/20 Entered 09/21/20 20:55:04                Page 2 of 5




 Copies of the Plan, the Disclosure Statement thereto, and the Ballots were served upon the entire
 creditor mailing matrix by United States First Class Mail on October 22, 2019. [Dkt. No. 497].

 Each class of claims entitled to vote on the Plan has either (i) had the sole voting creditor paid in
 full prior to the hearing on confirmation of the Plan, and will therefore be unaffected by the
 operations of the Plan; (ii) voted to accept the Plan by at least two-thirds in dollar amount and a
 majority in number; or (iii) failed to submit any ballots altogether.

        This the 21st day of September, 2020.


                                       WALDREP LLP

                                        /s/ Jennifer B. Lyday
                                        Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                        James C. Lanik (NC State Bar No. 30454)
                                        Jennifer B. Lyday (NC Bar No. 39871)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104
                                        Telephone: 336-717-1440
                                        Telefax: 336-717-1340
                                        Email: notice@waldrepllp.com

                                        Co-Counsel for the Trustee




                                                  2
Case 19-00730-5-JNC   Doc 980 Filed 09/21/20 Entered 09/21/20 20:55:04   Page 3 of 5




                        EXHIBIT A
Case 19-00730-5-JNC             Doc 980 Filed 09/21/20 Entered 09/21/20 20:55:04                             Page 4 of 5




 Accepted Ballots:

     Class   Creditor                           $ Accept               $ Reject      Abstained
     1       First Capital Corporation          $0.00                  $1,393,871.48
     4       Aetna Inc.                         $0.00                  $0.00         Yes
     4       Cardinal Health 200, LLC           $25,907.853            $0.00
     4       Erx, LLC                           $2,073,024.00          $0.00
     4       Evoqua                             $2,446.40              $0.00
     4       Moneysworth Linen                  $4,064.90              $0.00
             Services
     4       Rural Community                    $354,466.35            $0.00
             Hospitals of America
     4       Washington County, North           $0.00                  $31,868.41
             Carolina


 Rejected or Defective Ballots4:

     Class Creditor                             $ Accept                $ Reject           Reason for Rejection
     4     Deborah Swain                        $0.00                   $3,003.86          This creditor’s ballot was
                                                                                           submitted as a Class 4
                                                                                           ballot. This creditor holds,
                                                                                           and has asserted, a Class 1
                                                                                           priority wage and/or
                                                                                           benefits claim. Class 1
                                                                                           creditors are not entitled to
                                                                                           vote under the Plan.
     4       Evaline Davenport                  $0.00                   $11,291.09         This creditor’s ballot was
                                                                                           submitted as a Class 4
                                                                                           ballot. This creditor holds,
                                                                                           and has asserted, a Class 1
                                                                                           priority wage and/or
                                                                                           benefits claim. Class 1
                                                                                           creditors are not entitled to
                                                                                           vote under the Plan.
     4       Javoner Brown                      $190.00                 $0.00              This creditor’s ballot was
                                                                                           submitted as a Class 4
                                                                                           ballot. This creditor holds,
                                                                                           and has asserted, a Class 1
                                                                                           priority wage and/or
                                                                                           benefits claim. Class 1
                                                                                           creditors are not entitled to
                                                                                           vote under the Plan.


 3
   $4,444.59 of the claim asserted by Cardinal Health 200, LLC is asserted as secured on Claim No. 62 on the CM/ECF
 Claims Register. However, the ballot submitted by Cardinal Health 200, LLC opted to vote the entire amount of
 Cardinal Health 200, LLC’s claim as a Class 4 General Unsecured Claim.
 4
   Even if the rejected and defective ballots are counted for the respective classes under which they were attempting to
 vote, more than two-thirds of the dollar amount in Class 4 ($2,467,475.68 of $2,606,423.27 total) and a majority of
 the ballots in Class 4 (eight of thirteen) voted to accept the Plan. All three Class 5 Convenience Claim ballots received
 voted to accept the Plan.
Case 19-00730-5-JNC       Doc 980 Filed 09/21/20 Entered 09/21/20 20:55:04        Page 5 of 5




  4     Linda Howlett               $4,413.80       $0.00        This creditor’s ballot was
                                                                 submitted as a Class 4
                                                                 ballot. This creditor holds,
                                                                 and has asserted, a Class 1
                                                                 priority wage and/or
                                                                 benefits claim. Class 1
                                                                 creditors are not entitled to
                                                                 vote under the Plan.
  4     Melva Lilley                $0.00           $92,784.23   This creditor’s ballot was
                                                                 submitted as a Class 4
                                                                 ballot. This creditor holds,
                                                                 and has asserted, a Class 1
                                                                 priority wage and/or
                                                                 benefits claim. Class 1
                                                                 creditors are not entitled to
                                                                 vote under the Plan.
  4     Vanessa Smith               $2,962.38       $0.00        This creditor’s ballot was
                                                                 submitted as a Class 4
                                                                 ballot. This creditor holds,
                                                                 and has asserted, a Class 1
                                                                 priority wage and/or
                                                                 benefits claim. Class 1
                                                                 creditors are not entitled to
                                                                 vote under the Plan.
  5     Unknown                     $1,500.00       $0.00        This ballot was received
                                                                 without a name or
                                                                 signature.
  5     Pressley Phelps             $1,500.00       $0.00        This party submitted a
                                                                 ballot, but there was no
                                                                 claim scheduled for or
                                                                 asserted by this party.
  5     Rachel G. Clemens           $1,500.00       $0.00        This party submitted a
                                                                 ballot, but there was no
                                                                 claim scheduled for or
                                                                 asserted by this party.
